Citation Nr: 0505164	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-24 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability, and if so, whether service connection should be 
granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

Although the RO since determined that new and material 
evidence has been submitted to reopen the appellant's claim, 
and denied the claim, the Board must determine on its own 
whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The veteran testified before a Decision Review Officer at the 
RO in April 2003. A transcript of that hearing is of record.

As set out below, the matter will be reopened and the issue 
on the merits will be discussed in the Remand section 
following the Order section below.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development to the extent decided herein has been completed.

2.  In a September 1988 unappealed rating decision, the RO 
denied the veteran's claim for service connection for a back 
condition.  Notice of that decision was provided.  There is 
no evidence that an appeal was undertaken.  This is the last 
final denial on any basis.

3.  The appellant sought to reopen her claim of entitlement 
to service connection for a back disability in August 2002.

4.  The evidence received since the September 1988 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a back 
disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA or the Act) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and the regulations implementing it 
are applicable to the appellant's claim to reopen.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen. Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c). 
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran was discharged from service on 
medical board proceedings related to a back condition. On 
discharge in August 1988, she filed a claim of entitlement to 
service connection for a back disability. The claim was 
initially denied on the merits by RO decision of September 
1988, on the basis that low back pain preexisted service and 
there was no evidence of aggravation in service. The evidence 
of record at that time consisted of the veteran's service 
medical records.

The evidence received since the September 1988 rating action 
includes VA outpatient treatment records from May 2002 to 
April 2003 showing treatment for chronic back pain; January 
2003 VA outpatient note showing musculoskeletal evaluation 
for tenderness over T4-5 vertebral bodies, and over the 
lumbar spine and right SI joint; and private records 
reflecting diagnoses of neuropathy and fibromyalgia. The 
evidence also includes November 2002 statement in which the 
veteran asserts injury to her back in basic training and 
continued back problems in service. In a February 2003 
statement and in testimony at an April 2003 hearing at the 
RO, the veteran maintained that currently diagnosed 
neurological damage and back disability are related to 
military service.

The Board finds that the newly submitted evidence establishes 
post-service back pathology that is not cumulative or 
redundant of evidence previously of record, and raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). Accordingly, it is new and material and reopening 
of the claim is in order.  


ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for a back disability is 
granted.  The appeal is allowed to this extent.



REMAND

The record reflects pre-service hospitalization in October 
1982, after a motor vehicle accident, for a back injury, 
which is noted in the veteran's August 1986 enlistment 
examination. Beginning in September 1986, and during service, 
the veteran was seen for a variety of back complaints 
including facet syndrome of T3-T5, back strain, and back 
pain. She was discharged in 1988 medical board proceedings 
which found midthoracic back pain, EPTS, not permanently 
aggravated in service. 

Although the veteran's back condition has been variously 
diagnosed in service and post-service, none of the treatment 
records adequately identify the etiology of the veteran's 
complaints, and the veteran has not been afforded a VA 
examination to determine the nature and etiology of any 
currently present disorder of the back, to include claimed 
nerve damage in service, to include whether any pre-existing 
back condition was aggravated in service other than the 
normal progression of the condition.  Consideration of 
General Counsel Opinion 03-003 should be undertaken in 
reaching the determination.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The RO should request that the 
appellant provide the names and addresses 
for any health care providers who may 
possess records, not already associated 
with the claims folder, pertaining to 
post-service treatment or evaluation of 
her for the disability at issue.  

2.  The RO should attempt to obtain any 
pertinent evidence identified by the 
appellant. In any event, the RO should 
ensure that any more recent VA outpatient 
records pertaining to treatment or 
evaluation of the veteran's disability 
are associated with the claims file. The 
veteran and her representative should be 
informed if the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, and be 
requested to provide the outstanding 
evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any chronic 
disorders of her back, to include 
orthopedic or neurological damage. The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner, and the 
examiner should note such review in the 
report.  Any indicated studies should be 
performed.  

Based upon the examination results 
and the claims file review, the 
examiner should provide an opinion 
with respect to each current chronic 
disorder of the veteran's upper 
back, as to whether it is likely, at 
least as likely as not, or less 
likely than not that the disorder is 
etiologically related to the 
veteran's period of active duty.  

If the examiner finds that any back 
disorder was, at least as likely as 
not, present in service, did the 
disorder clearly and unmistakably 
exist prior to the veteran's 
entrance onto active duty? 

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

The rationale for each opinion 
expressed must also be provided.

4.  The RO should ensure that all 
development has been conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. The RO should then 
readjudicate the claim based upon a review 
of all pertinent evidence and 
consideration of all applicable criteria, 
including as pertinent the General Counsel 
Opinion 03-003. If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures. 

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case. No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


